 In the Matter Of MIDWEST MFG. Co.andFEDERAL LABOR UNION#22278, AFFILIATED WITH THE AMERICAN FEDERATION OF LABORCase No. R-1934.-Decided August 6, 1940Jurisdiction:refrigerator cabinets manufacturing industryInvestigation and Certification of Representatives:existence of question whereemployer refuses to accord full recognition to union; contract about to expire,no bar to; election necessary.Employees who had not worked for a period of 30 days excluded fromvoting because they ordinarily do not return to work the following year inbusiness which is seasonalUnit Appropriate for Collective Bargaining:all employees of the Company, ex-cluding office and clerical employees, superintendents, foremen, assistant fore-men, working foremen or group leaders, teamsters, and chauffeurs.Mr. Burrell Barash,of Galesburg, Ill., for the Company.Hardy and Witherell, by Mr. G. B. HardyandMr. H. E. Witherell,of Galesburg, Ill., andMr. Joseph A. Briegel,of Chicago, Ill., for theFederal.Mr. L. Fred O'Brien,of Galesburg, Ill., for the Association.Mr. Louis Cokinof counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 15 and June 20, 1940, respectively, Federal Labor Union#22278, herein called the Federal, filed with the Regional Directorfor the Thirteenth Region (Chicago, Illinois) a petition and amendedpetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Midwest Mfg. Co.,' Gales-burg, Illinois, herein called the Company, and requesting an inves-tigation and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On June 25, 1940, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andI Incorrectly designated in the formal papers as The Midwest ManufacturingCompany26 N. L. R. B , No. 20.172 MIDWESTMFG. CO.173Article III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On June 27, 1940, the Regional Director issued a notice of bearing,copies of which were duly served upon the Company, the Federal,and upon Midwest Employees Shop Association, herein called theAssociation, a labor organization claiming to represent employeesdirectly 'affected by the investigation.Pursuant to the notice, ahearing was held on July 8, 1940, at Galesburg, Illinois, before CharlesF.McErlean, the Trial Examiner duly designated by the Board.The Company, the Federal, and the Association were represented bycounsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to ' introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing, the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that no preju-dicial errors were'committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYMidwest Mfg. Co. is an Illinois corporation with its principal officeand place of business at Galesburg, Illinois, where it is engagedin the manufacture, sale, and distribution of refrigerator cabinets.During 1939 the Company purchased raw materials valued at ap-proximately $300,000, approximately 40 per cent of which wereshipped to it from points outside the State of Illinois.During thesame period, the Company sold products valued in excess of $800,000,20 per cent of which were shipped by it to points outside the State ofIllinois.The Company admits it is engaged in interstate commercewithin the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDFederal Labor Union #22278 is a labor organization affiliated withthe American .Federation of Labor, admitting to membership, allemployees. of the Company, excluding superintendents, foremen,assistant foremen, , office and clerical employees, teamsters, andchauffeurs.,Midwest Employees Shop Association is an unaffiliated labororganization, admitting to membership the same classes of employeesof the Company as the Federal. 174DECISIONSOF NATIONAL LABORRELATIONS BOARDIll.THE QUESTION CONCERNING REPRESENTATIONOn February 16, 1940, the Company and the Association enteredinto a sole bargaining contract governing the employees of the Com-pany.The contract is to be automatically cancelled on September1, 1940, unless renewed by the parties prior to August 15, 1940.On March 3, 1940, the Federal wrote to the Company claiming torepresent a majority of the employees and requesting a conferencefor the purpose of collecting bargaining.On April 4, 1940, the Com-pany replied by letter stating that such a conference would be ofno avail due to the Company's contract with the Association.The contract by its terms ends on September 1, 1940.Moreover,the period within which negotiations must be commenced for therenewal of the contract expires on August 15, 1940.Under the cir-cumstances, it is clear that the contract does not preclude the Boardfrom investigating or certifying a bargaining representative for thepurpose of negotiating a new agreement for the period followingSeptember 1, 1940, if such is desired.'We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Company, the Federal, and the Association agreed at thehearing that the appropriate unit should consist of all employeesof the Company, excluding office and clerical employees, superin-tendents, foremen, assistant foremen, teamsters, and chauffeurs. Inaddition, the United and the Association urged the exclusion ofworking foremen or group leaders from the unit.The Companystated that it was neutral as to the status of the working foremenor group leaders.The working foremen or group leaders are noteligible to membership in the Federal or the Association, they receivea higher rate of pay than the ordinary production employees, andthey report the efficiency of the employees under them to the fore-7 SeeMatterof Heldman-Schild-Lasser,Inc.andCincinnatiJointBoard of the Amalagmated Clothing Workersof America (C. I.0.), 11 N. L. R.B. 1289. MIDWEST MFG. CO.175men.Under these circumstances, we shall exclude the working fore-men or group leaders from the unit.'We find that all employees of the Company, excluding office andclericalemployees, superintendents, foremen, assistant foremen,working foremen or group leaders, teamsters, and chauffeurs, con-stitute a unit appropriate for the purpose of collective bargaining,and that said unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargainingand otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESAll the parties agreed at the hearing that an election by secretballot was necessary to resolve the question concerning representa-tion.We will direct that an election by secret ballot be held.The Federal and the Association urged that the pay roll of May15, 1940, excluding the employees on that pay roll who had not beenemployed by the Company for a period of 30 days at that time, beused as a basis for determining those eligible to participate in theelection.The Company stated that any pay roll would be acceptableto it.An official of the Company testified that the business of theCompany is highly seasonal, reaching its peak in April and grad-ually descending until the low is reached in September of each year.He further testified that the Company offers all of its old employeesemployment before it attempts to hire new employees, but thatordinarily the employees who have worked less than a month do notreturn the following year.We find that those eligible to vote inthe election shall be the employees in the appropriate unit whosenames appear on the Company's pay roll of May 15, 1940, excludingthose employees who have not been employed for a period of 30 daysat that time and employees who have since quit or been dischargedfor cause, but including employees who were then or have since beentemporarily laid off and employees who did not work during suchpay-roll ; period because they were ill or on vacation.Upon the basis in the above findings of fact and upon the entirerecord of the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Midwest Mfg. Co., Galesburg, Illinois,3The names of the working foremen or group leaders were introduced at the hearing and are as follows:Edwin Soderquist,Whit Mitchell,Henry Jaarsma, George Vogel, Kenneth Hartman, Ernest Olsen, ElmerTerpening,Glenn Nelson,William Lane,William Hickman,Edward Chambers,IrvingWright, ElmerCalusha, Earl Howard, John Condon,Martin Bielema, William DeVries,George Ward,Gerald Cooper,Joe Shrader,Arthur Howerter,Melvin Matson,Ray Westfall,Earl Frakes,George Nordberg, GlennJohnson, Ralph Stanton, Fred Kemmer, Ross Smith. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin the.meaning of Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act.2.All employees of the Company, excluding office and clericalemployees, superintendents, foremen, assistant foremen, workingforemen, or group leaders, teamsters, and chauffeurs, constitute aunit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwithMidwest Mfg. Co., Galesburg, Illinois, an election by secretballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Thirteenth Region,acting in this matter as agent for the National Labor RelationsBoard and subject to Article III, Section 9, of said Rules and Regu-lations, among all the employees of the Company who were em-ployed on May 15, 1940, excluding employees who had not beenemployed for a period of 30 days at that time, office and clericalemployees, superintendents, foremen, assistant foremen,workingforemen or group leaders, teamsters, chauffeurs, and employees whohave since quit or been. discharged for cause, but including employeeswho were then or have since been temporarily laid off and employeeswho did not work during such pay-roll period because they wereill or on vacation, to determine whether they desire to be representedby Federal Labor Union #22278, affiliated with the American Fed-eration of Labor, or by Midwest Employees Shop Association, forthe purposes of collective bargaining, or by neither.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Decision and Direction of Election.